Examiner’s Comments
Instant office action is in response to communication filed 2/18/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 101/112/103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 101/112/103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-18 are allowed


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a processor; and a non-transitory computer readable medium storing instructions, that when executed by the processor cause the server to perform steps comprising: receiving, from a first client of a plurality of clients, a first reference value calculated from data to be encrypted and stored, wherein the first reference value is a truncated hash of the data; determining a group of second clients from the plurality of clients, the group of second clients having each sent to the server data with a second reference value equal to the first reference value, wherein each second reference value is a truncated hash of the data sent to the server and the first reference value and each second reference value are calculated based on a key exchange protocol between each second client and with the first client, and determining, based on the first reference value and each second reference value, whether the data is to be stored in full or as deduplicated data.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Clifford et al.  (US Patent No: 8,281,143 B1) teaches “Various methods and systems for protecting against chosen plaintext attacks when encrypting data for storage on an untrusted storage system are disclosed. One method involves generating an encryption key for use in encrypting data and generating an identifier for the data. Generation of the encryption key is based upon a hash of the data to be encrypted. The method also involves detecting whether an encrypted copy of the data is already stored by a storage system, based upon the identifier. The method also modifies the data to be encrypted or the encryption key, based upon a client-specific value, prior to generating the identifier.” but does not teach the indicated subject matter above.
Another art of record MacKenzie et al. (US Patent No: 6,757,825) teaches “A password-only mutual network authentication protocol and key exchange protocol using a public key encryption scheme in which a server generates a public key/secret key pair and transmits the public key to a client. The client determines whether the public key was chosen in an acceptable manner, and if so, continues with the protocol. Otherwise, the client rejects authentication. If the protocol is continued, in one embodiment the client generates a parameterp as a function of the public key and a password (or, in an alternate embodiment, as a function of the public key and a function of a password). If the public key space mapping function F.sub.PK applied to p, F.sub.PK (p), is an element of the public key message space, then the protocol continues. If F.sub.PK (p) is not an element of the public key message space, then the client determines to reject authentication, but continues with the protocol so that the server does not gain any information about the password. If the client determines to reject authentication, it will terminate the protocol at a later step at which time the termination of the protocol cannot leak any sensitive information. If both the client and the server accept authentication, then session keys are generated for subsequent secure communication between the client and server. Specific embodiments are disclosed in which RSA is used as the public key encryption scheme.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492